

115 HR 1281 IH: To extend the authorization of the Highlands Conservation Act.
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1281IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization of the Highlands Conservation Act.
	
 1.Extension of Highlands Conservation ActSection 4(e) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2377) is amended by striking 2014 and inserting 2021.
		